Exhibit 10.1

 

AMENDMENT NO. 2

 

This AMENDMENT NO. 2 (this “Amendment”) is made as of April 14, 2014, by and
among Prospect Global Resources, Inc., a Nevada corporation (the “Prospect”), on
the one hand, and Apollo Management VII, L.P., a Delaware limited partnership
(the “Apollo Management”), and Apollo Commodities Management, L.P., a Delaware
limited partnership with respect to Series I (“Apollo Commodities,” and together
with Apollo Management, “Apollo”), on the other hand, with respect to the
following facts:

 

RECITALS

 

WHEREAS, Prospect and Apollo entered into that certain Agreement dated as of
January 10, 2014, as amended by that certain Amendment No. 1 dated as of
March 12, 2014 (the “Original Agreement”), whereby Apollo agreed, among other
things, to accept in full satisfaction of any amounts then outstanding under the
Apollo Notes (as defined in the Original Agreement) a certain number of shares
of common stock of Prospect; and

 

WHEREAS, Prospect and Apollo desire to amend the Original Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.              Defined Terms. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Original
Agreement.

 

2.              Amendment.

 

a.              All references to “Fifth Extension Agreement” in the Original
Agreement shall be replaced with “Sixth Extension Agreement.”

 

b.              The references to “April 10, 2014” in subsection (i) of the
third paragraph, and the last paragraph of the Original Agreement shall be
replaced with “April 23, 2014.”

 

3.              Miscellaneous.

 

a.              No Other Amendment. Except as expressly amended in this
Amendment, all provisions of the Original Agreement shall remain in full force
and effect, and the parties thereto and hereto shall continue to have all their
rights and remedies under the Original Agreement.  In the event of a conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Original Agreement, the provisions of this Amendment shall govern.

 

b.              Relation to Note.  This Amendment constitutes an integral part
of the Original Agreement.  Upon the effectiveness of this Amendment, each
reference in the Original Agreement to “this Agreement,” “hereunder,” “hereof,”
or words of like import referring to the Original Agreement, shall mean and be a
reference to the Original Agreement as amended hereby.

 

1

--------------------------------------------------------------------------------


 

c.               Successors and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns except as otherwise provided herein.

 

d.              Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

e.               Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to its principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

Prospect Global Resources, Inc.

 

 

 

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

 

 

 

 

 

 

Apollo Management VII, L.P.

 

 

 

By:

AIF VII Management, LLC,

 

its General Partner

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

Name:

Laurie D. Medley

 

Title:

Vice President

 

 

 

 

 

 

 

Apollo Commodities Management, L.P.,

 

with respect to Series I

 

 

 

By:

Apollo Commodities Management GP, LLC,

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

Name:

Laurie D. Medley

 

Title:

Vice President

 

--------------------------------------------------------------------------------